DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4 January 2022 have been fully considered but they are persuasive only in part.
First, applicant’s interview summary is correct. However, in view of the indefiniteness in the claims and the EPO’s recent (11 March 2022) rejection of claims in the corresponding European proceedings, the examiner (now) chooses to reject amended claim 14, using his (own) primary and secondary references and the EPO’s reasoning regarding how his secondary reference (which was the EPO’s primary reference) would show the limitations added to claim 14.  In this respect, see also the penultimate section in this Office action regarding indefiniteness as it affects the allowability issue.
Second, the corrected drawing sheets (in conjunction with the claim amendments) fully overcome the drawing objections, which are withdrawn.
Third, the objection to the specification is overcome by the specification amendment.
Fourth, in view of the claim amendments, the phrases as indicated previously by the examiner that were being interpreted under 35 U.S.C. 112(f), are no longer so interpreted in the claims.
Fifth, applicant’s arguments regarding the definiteness of the claims under 35 U.S.C. 112(b) are not convincing.
Applicant asserts at page 16 of the Remarks:
“When a predicted first destination of a trip A is not the specific destination (for example, a parking lot at home), the server ECU predicts a first destination of a trip B that is a next trip after the trip A. As such, a destination is sequentially predicted.”

This (explanation) does not encompass any prediction based on learning data, does not explain what “each subsequent trip [more than just one trip B] after the first trip might mean, or how sequential prediction might occur “until the predicted first destination” becomes “a specific destination” as required in the claim language (e.g., in the independent claims) which requires e.g.,:
“sequentially predict a first destination, based on the learning data, of each subsequent trip after the first trip until the predicted first destination of each subsequent trip after the first trip becomes a specific destination”.

Applicant’s explanation also does not seem to correspond to the specification language which indicates:
- at published paragraph [0019] that “[the destination] of each subsequent trip after a first trip having a known place as a departure point [is predicted] until the destination of each subsequent trip after the first trip becomes a predetermined specific destination”, meaning that the destination of ALL subsequent trips, not just that of a single trip B, becomes the predetermined specific destination;
- at paragraph [0023] that, “a destination of each subsequent trip after a first trip having a known place as a departure point [is sequentially predicted] until the destination of each subsequent trip after the first trip becomes a predetermined specific destination”, meaning that the prediction of the destination of all subsequent trips becomes, by the sequential prediction, the predetermined specific destination;
- at paragraph [0110] that, “the destination (a trip end point) of each subsequent trip after the first trip can be predicted sequentially until the destination of each subsequent trip after the first trip becomes a specific destination set in advance”, again intimating that destinations are predicted until the destination of each (i.e., ALL, not just a single trip B) subsequent trip becomes the (single) specific destination set in advance

While applicant has addressed the “sequentially predict[ing]” limitation in the claims, as indicated above, other indefiniteness issues indicated by the examiner have not been particularly addressed by applicant.  In this respect, see In re Packard, 751 F.3d 1307:
“We conclude that, when the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b). The satisfactory response by the applicant can take the form of a modification of the language identified as unclear, a separate definition of the unclear language, or, in an appropriate case, a persuasive explanation for the record of why the language at issue is not actually unclear.”

Sixth, regarding the rejection of claims 13 and 15 under 35 U.S.C. 101, and the cancelation of claim 15 and the amending of claim 15, applicant’s arguments are persuasive; accordingly the rejection is withdrawn.
Lastly, regarding the rejection under 35 U.S.C. 103 and the inclusion of limitations paralleling those of original claim 6 (which was not rejected on art) into the independent claims, see the penultimate section of this Office action for a description of how indefiniteness affects determinations of allowability per the MPEP, with the examiner herein making no such determinations, while herein rejecting independent claim 14 based on art previously applied to claim 1 (using new reasoning), and herein not making rejections of independent claims 1 and 15 under 35 U.S.C. 103, because of the considerable (or considerable additional) speculations and assumptions he would need to make to so reject those claims.  Accordingly, applicant’s arguments are either not persuasive or moot (due to the claim indefiniteness) in this respect.
Drawings
The drawings were received on 4 January 2022.  These drawings are accepted by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o)1.  Correction of the following is required: antecedent basis should be provided in the specification for the “server electronic control unit (ECU) including a processor” of claim 1, without adding new matter.
Claim Interpretation
In view of the claim amendments, the examiner no longer interprets claim phrases as indicated in the previous Office action under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 4, 7 to 12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 21 to 26 are unclear in their entireties.  For example, how is a “first destination” sequentially predicted until it becomes “a specific destination”?  How is a specific destination defined?  How can a single “first destination” be a “destination of each subsequent trip [plural trips?] after the first trip”? Who or what “know[s]” what the place of departure is, and how, departure defined how and in what respect?  It is also unclear how many subsequent trips “each subsequent trip” covers or might possibly cover (e.g., are these each and every subsequent trip, for the life of the system, for the life of the vehicle, or might “each” mean e.g., only one possible trip, or something else?), and it is unclear what “the predicted first destination of each subsequent trip” means, the phrase also apparently having no proper antecedent basis?  In this respect, all “trip[s]” recited in the claims are indefinitely defined, e.g., since it is unclear how they might or might not correspond to “each” subsequent trip and/or to the first trip.
In claim 1, lines 35 and 36, in claim 14, lines 19 and 20, and in claim 15, lines 17 and 18, “[to travel in each traveling section on an expected route of] each subsequent trip after the first trip” is fully indefinite (e.g., who or what expects the route based on what information, what does “each subsequent trip” cover or possibly cover, how can “each subsequent trip after a first trip” that presumably signifies plural trips have the same “expected route”, if they do, etc.?)
In claim 1, line 45, in claim 14, line 28, and in claim 15, line 27, “a predicted destination which was set as a destination in the traveling plan” is indefinite (e.g., a destination predicted how and/or by what, which was set particularly when in the claim, and how, since the traveling plan recited earlier in the claim apparently does not even definitely include a set destination?)
In claim 1, lines 48 and 49, in claim 14, lines 31 and 32, and in claim 15, lines 30 and 31, “[match] the predicted destination of the ended trip” apparently has no proper antecedent basis and is unclear.
In claim 1, lines 49 and 50, in claim 14, lines 32 and 33, and in claim 15, lines 31 and 32,  “a known destination that has been visited at least once” is indefinite e.g., from the teachings of the specification (e.g., known by whom or what, visited at least one by whom, etc.?
In claim 1, lines 53 and 54, in claim 14, lines 36 and 37, and in claim 15, lines 34 and 35, “a prediction result of the destination of each subsequent trip after a next trip after the ended trip” is fully indefinite and unclear, with the examiner merely noting that the “ended trip” is defined as a trip in which the hybrid vehicle travels according to the traveling plan, wherein “the traveling plan” sets which traveling mode “is used for the hybrid vehicle to travel in each traveling section on an expected route of each subsequent trip after the first trip”, so these lines could apparently be read to mean, “a prediction result of the destination of each subsequent trip after a next trip after the trip in which the vehicle travels according to the traveling plan which sets which traveling mode is used for the hybrid vehicle to travel in each traveling section on an expected route of each subsequent trip after the first trip”, whatever that might possibly mean.
In claim 1, line 58, in claim 14, line 41, and in claim 15, line 38, “from the next trip after the ended trip” is indefinite and unclear (e.g., does this mean for the next trip, for the next trip onwards [till when?], after the next trip, or something else entirely?)
In claim 2, lines 3 and 4, “[a conditional probability] of each known destination” is indefinite (e.g., known to whom or what, and how?)
In claim 2, line 4, “the departure point of a second trip is known” is indefinite (e.g., which “departure point” defined how, which “second trip”, known to whom or what, and how, etc.?), with “the departure point” (of a second trip) apparently having no proper antecedent basis and being indefinite as well.
In claim 2, lines 6 and 7, “the predicted destination [of the second trip]” apparently has no proper antecedent basis and is unclear; it is also unclear (for this reason) in claim 3, lines 2 and 3.
In claim 3, lines 3 and 4, “the departure point of a third trip after the second trip” is fully indefinite, e.g., with apparently no proper antecedent basis.
In claim 8, lines 3 and 4, “the actual destination of the ended regular trip” apparently has no proper antecedent basis and is unclear.
In claim 8, lines 9 and 10, “a prediction result of the destination of each subsequent trip after a next trip after the regular trip” is fully indefinite.
In claim 8, line 14, “from the next trip after the regular trip” is fully indefinite.
In claim 9, line 3, “travel in the next trip after the regular trip” is fully indefinite.
In the last line of claim 10, “from the next trip after the ended trip” is fully indefinite.
In claim 11, lines 4ff, “continuously cause the hybrid vehicle to travel in the next trip after the ended trip while . . .” is fully indefinite (e.g., does the car travel in “the next trip of the end trip”, whatever that is, forever?)
In claim 12, line 2, “an outside” is indefinite (e.g., outside of what?)
In claim 14, lines 10 to 12, “a first prediction result including information on a predicted first destination of each subsequent trip after a first trip, wherein the first trip is a trip having a known place as a departure point” is fully indefinite (e.g., how can a single “first destination” be predicted to be a “destination of each subsequent trip [e.g., what is each subsequent trip, is this referring to plural trips, a single trip, or something else?] after a first trip”? How does the “first trip” fit into the vehicle claim, who or what “know[s]” what the place of departure is, departure defined how and in what respect?)
In claim 14, lines 14 and 15, “[the traveling data] being required for predicting the first destination of each subsequent trip after the first trip” is fully indefinite (e.g., being required by whom or what in the vehicle claim, since applicant is claiming a vehicle and not a server and the vehicle doesn’t predict, it is unclear how many subsequent trips “each subsequent trip” covers (e.g., are these each and every subsequent trip, for the life of the vehicle, or might “each” mean e.g., only one possible trip, or something else?).  Here, the examiner notes that by apparently claiming what occurs “[on] the server”, applicant renders the metes and bounds of the claim that is apparently directed to the vehicle, and not to the server, unclear, leaving in doubt what applicant is in fact claiming (e.g., a vehicle, a vehicle in combination with a server that predicts, cf. claim 1, or something else?)
In claim 15, line 6, “to the server” is unclear (does applicant mean, “by a server”?)
In claim 15, lines 7 to 13 are unclear in their entireties.  For example, how is a “first destination” sequentially predicted until it becomes “a specific destination”?  How is a specific destination defined?  How can a single “destination” be a “destination of each subsequent trip [e.g., plural trips?] after a first trip”? Who or what “know[s]” what the place of departure is, departure defined how and in what respect?  It is unclear how many subsequent trips “each subsequent trip” covers (e.g., are these each and every subsequent trip, for the life of the vehicle, or might “each” mean e.g., only one possible trip, or something else?), and it is unclear what “a predicted first destination of each subsequent trip” means?
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dufford et al.2 (2015/0275788) in view of Jinno (2017/0120888).
Dufford et al. (‘788) reveals:
per claim 14, a hybrid vehicle comprising:
an internal combustion engine [e.g., 106 in Dufford et al. (‘788)];
a rotating electric machine [e.g., 130 in Dufford et al. (‘788)] driven by electric power of a battery [e.g., 118 in Dufford et al. (‘788)];
a vehicle electronic control unit (ECU) including a processor [e.g., 102 in Dufford et al. (‘788)];
While Dufford et al. (‘788) teaches at paragraph [0075] that the route prediction, storage, and linking may be performed by the navigation unit 122, by the portable electronic device 128, or by “a single processor or ECU without limiting the scope of the present invention”, he may not specifically teach that the route prediction, storage and linking occurred at a server having a processor, or the limitations attendant to the server and the wireless communication therewith as (e.g., receiving the first prediction result from the server, transmitting the traveling data to the server, or creating the traveling plan based on the received first prediction result) recited in applicant’s claims.
However, in the context/field of a vehicle control device of a hybrid vehicle, Jinno (2017/0120888) that teaches e.g., in FIGS. 5 and 6 that the vehicle (100) and a management center 128 (server) may each be provided with a communication unit (118, 134), and that the vehicle may regularly send primary (e.g., position, etc.) information to the center, and that the center may update traveling history information, and predict destination/route information, with the predicted destination information (and via-points between linked routes; paragraph [0048]) being sent back to the vehicle for use in vehicle control.  Moreover, Jinno (‘888) teaches that the destination prediction, etc. may be performed either at the management center (FIG. 2) or at the vehicle (FIG. 8), as apparently equivalent functions.
It would have been obvious at the time the application was filed to implement or modify the Dufford et al. (‘788) system and method for improving the energy efficiency of a hybrid vehicle so that for linking routes and predicting a route segment, route, and/or a route set for the vehicle, the location data collected by the vehicle at Step 202 would have been (obviously wirelessly) provided/communicated to a center (128), as taught by Jinno (‘888) in FIG. 2, and that the center (128) would have predicted destinations (e.g., as the route end locations of Dufford et al. (‘788)), via-points between linked routes, etc., as taught by Jinno (’88), and would have provided/communicated (obviously wirelessly) the destinations, via-points between linked routes, etc. identified (at S24) back to the vehicle, as taught by Jinno (‘888), in order the hybrid vehicle would have been controlled in accordance with the estimated destinations, via-points (such as the gym), etc. in the manner taught by Dufford et al. (‘788) and with conventional charge sustaining/maintaining and charge depletion modes as shown/depicted in FIG. 1 of Jinno et al. (‘888), in order that vehicle operations would be optimized for the predicted route(s) and/or route set as taught by Dufford et al. (‘788), as substituting one art-recognized equivalent (server-side computations/predictions in FIG. 2 in Jinno (‘888)) for another (vehicle-side computations/predictions in FIG. 8 in Jinno (‘888)) for the same purpose (MPEP 2144.06, II.), as combining prior art elements according to known methods to yield predictable results (KSR), as a simple substitution of one known element for another to obtain predictable results (KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Dufford et al. (‘788) system and method for improving the energy efficiency of a hybrid vehicle would have rendered obvious:
per claim 14, an in-vehicle communication device [e.g., 118 in Jinno (‘888)] configured to communicate with a server [e.g., 128 in Jinno (‘888)]; and 
a vehicle electronic control unit (ECU) including a processor [e.g., 104 in Jinno (‘888); and 102 in Dufford et al. (‘788)] programmed to: 
receive, from the server via the in-vehicle communication device, a first prediction result including information on a predicted first destination of each subsequent trip after a first trip, wherein the first trip is a trip having a known place as a departure point [e.g., as at S26 in FIG. 6 of Jinno (‘888) for receiving predicted destination(s), via-point(s), etc. for use at 214, 216, etc. in Dufford et al. (‘788)]; and
transmit traveling data of the hybrid vehicle to the server via the in-vehicle communication device at a predetermined time [e.g., as at S12 in FIG. 6 of Jinno (‘888) for the regular transmission of the primary (e.g., vehicle position, etc.) information, e.g., to be used for the information collection aspects of 202 to 206 of Dufford et al. (‘788) obviously performed at the center/server as taught by Jinno (‘888)], the traveling data being required for predicting the first destination of each subsequent trip after the first trip on the server [e.g., as taught by both Jinno (‘888) and Dufford et al. (‘788)]; 
create, based on the first prediction result received via the in-vehicle communication device, a traveling plan that sets which traveling mode of an electric vehicle mode and a charge sustaining mode is used for the hybrid vehicle to travel in each traveling section on an expected route of each subsequent trip after the first trip [e.g., as described at paragraph [0070], [0071], etc. of Dufford et al. (‘788), with the invention described by Dufford et al. (‘788), as interpreted by the examiner, being illustrated by the in a sketch made by the examiner in the footnote below3 in order to show the charge depleting (CD) electric vehicle mode and the (charge sustaining) engine (En.) mode that reserves the charge necessary to travel the final three miles from the gym to home in a (charge depleting) electric vehicle mode, to thereby avoid the inefficient re-warming of the engine, as in known vehicles; and (charge sustaining/maintaining and charge depleting) as depicted e.g., in FIG. 1 of Jinno (‘888)];
the electric vehicle mode causes the hybrid vehicle to travel by controlling the output from the rotating electric machine [e.g., by depleting electric charge in Dufford et al. (‘788), as described at paragraphs [0066], [0069], [0071], [0073], etc.]; 
the charge sustaining mode causes the hybrid vehicle to travel by controlling the output from the internal combustion engine and the output from the rotating electric machine [e.g., in paragraph [0071] of Dufford et al. (‘788), where the charge is “reserved” on the trip to the gym, obviously by maintaining/sustaining a charge level of the battery by engine operation as taught/shown by Jinno (‘888) in FIG. 1; and for miles of travel on a freeway, as described by Dufford et al. (‘788) at paragraph [0074]]; and 
cause the hybrid vehicle to travel while switching the traveling mode according to the traveling plan [e.g., for example, as described at paragraphs [0070], [0071], [0074], etc. in Dufford et al. (‘788); and as described and shown e.g., in FIG. 1 by Jinno (‘888)]; 
determine, when a trip is ended, whether an actual destination of the ended trip matches a predicted destination which was set as a destination in the traveling plan, the ended trip being a trip in which the hybrid vehicle is caused to travel while switching the traveling mode according to the traveling plan [e.g., see paragraphs [0005], [0043], [0045], and [0049] and FIGS. 3, 6, and 8 in Jinno (‘888), since the predicted route is dynamically adjusted which (implicitly) requires determining whether an actual destination matches a predicted destination, for example when the analysis unit 132, which can be part of the vehicle (cf. FIG. 8), updates the traveling history information]; 
determine, when the actual destination of the ended trip does not match the predicted destination of the ended trip, whether the actual destination of the ended trip is a known destination that has been visited at least once [e.g., see paragraphs [0006], [0038], and [0049] and FIGS. 3 and 6 in Jinno (‘888), where if a changed “destination”  or “via-point” is not part of the traveling history, prediction is not possible; see also paragraph [0043] that indicates that the vehicle will not always travel as predicted, and provides for control in such instances]; 
request, when the actual destination of the ended trip is the known destination, the server via the in-vehicle communication device to transmit a second prediction result, the second prediction result being a prediction result of the destination of each subsequent trip after a next trip after the ended trip [e.g., see paragraphs [0046] and [0049] and FIG. 6 in Jinno (‘888), where the analysis unit 132 predicts parking points after the current position based on the traveling route information]; 
create a new traveling plan based on the second prediction result received via the in-vehicle communication device [e.g., see paragraphs [0027] and [0049] and FIG. 6 in Jinno (‘888), e.g., for re-setting the (CD) discharge point due to the change in the destination, thus creating the new traveling plan (paragraph [0049])]; and 
cause the hybrid vehicle to travel while switching the traveling mode according to the new traveling plan from the next trip after the ended trip [e.g., for example, as described at paragraphs [0070], [0071], [0074], etc. in Dufford et al. (‘788); and as described and shown e.g., in FIG. 1 by Jinno (‘888)];
Note on Claim Allowability Not Being Determinable,
 Vis-a-vis Claim Indefiniteness (MPEP 2173.06, II.)

Because the examiner was unable to fully understand, due to indefiniteness, any possible overall intention of original claim 6, and because he does not understand any possible overall intention of current claims 1 and 15 (that includes limitations that in part parallel those of original claim 6), these claims were/are not rejected on art, simply because the examiner could not/cannot match limitations in references with any plausible (non-speculative, non-assumptive) reading of the bulk of the limitations in the claims, which are unclear in broad measures, as detailed above.
Here, the examiner merely notes that, after not rejecting claim 6 in corresponding European proceedings in the Search Opinion of 14 August 2020 on account of the claim being “not possible to thoroughly assess novelty and indefiniteness” because of “a series of clarity objections”, the EPO has now, in a communication on 11 March 2022, attempted to reject a claim which substantially corresponds to claim 1 in the instant application.  The examiner has chosen to attempt to reject amended claim 14 herein based on the EPO’s expressed logic that makes a significant (e.g., perhaps valiant) attempt to interpret and address applicant’s limitations, but the examiner has chosen to not reject amended claims 1 and 15 herein, simply because those claims include further levels of indefiniteness, which the examiner believes he simply cannot logically address in any proper manner.  This does not mean that the examiner believes claim 1 and 15 are allowable over the prior art of record; rather, it simple means he cannot reasonably ascertain the scope of these claims without engaging in considerable (or considerably more) speculation4 and making considerable assumptions (e.g., for example only, regarding the sequential prediction of a first destination, based on the learning data, of each subsequent trip after a first trip until the predicted first destination becomes a specific destination, of the second prediction result being a prediction result of the destination of each subsequent trip after a next trip after the ended trip, with the ended trip being a trip in which the hybrid vehicle is caused to travel according to a traveling plan, with the traveling plan setting the mode of the hybrid vehicle to travel in each traveling section on an expected route of each subsequent trip after a first trip).
Applicant is again reminded (see paragraph 12 of the 6 October 2021 rejection) to take care to use words, phrases, and grammatical constructions which will particularly point out and convey to the public (e.g., to one skilled in the art, and/or to the examiner) what applicant regards as his invention so that the claims will be reasonably certain in scope and the metes and bounds of the claims will be clear.5
On the current record, no claims are considered by the examiner to be directed to allowable subject matter, because of either prior art or that no (e.g., other) claim can be reasonably interpreted without engaging in considerable speculation or making considerable assumptions, because of included indefiniteness.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Quoting the MPEP:  “New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.”
        2 Corresponds to U.S. Patent 9,605,606.
        3 For example only, the examiner below/on the next page sketches his interpretation of both the operation of the known vehicles and the operation according to the Dufford et al. (‘788) invention, as described at paragraph [0071] in Dufford et al. (‘788):
        
    PNG
    media_image1.png
    823
    701
    media_image1.png
    Greyscale

        4 See MPEP 2173.06, II., “Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”
        5 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)